Citation Nr: 0906263	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO. 04-41 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a skin rash, to 
include as due to undiagnosed illness and handling chemicals.

2. Entitlement to an initial compensable disability rating 
for headaches due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The Veteran had active duty from February 1975 to August 1978 
and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for a skin 
rash is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected headaches due to undiagnosed 
illness are manifested by daily, non-prostrating headaches.


CONCLUSION OF LAW

The requirements for an initial compensable disability rating 
for headaches due to undiagnosed illness have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124(a), 
Diagnostic Code 8881-8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 
Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

With respect to the remaining increased rating claim on 
appeal, this arises from the Veteran's disagreement with the 
disability rating assigned following the grant of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). Thus, no additional 
discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service records, VA treatment records, 
private treatment records, and multiple VA examination 
reports. The Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
Veteran with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the Veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran's headaches disability has been rated as 
noncompensable for the entire appeal period under Diagnostic 
Code 8881-8100. Diagnostic Code 8100 is the code for 
migraines; however, headaches of other etiology may be rated 
under this code, as they are analogous to migraines. Under 
Diagnostic Code 8100, a 10 percent evaluation for migraine 
headaches requires characteristic prostrating attacks 
averaging one in two months over the last several months. A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months. A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2008).

The relevant, competent evidence of record includes a 
September 2002 statement from the Veteran's wife which states 
that the Veteran has "constant headaches." A March 2003 
private treatment note shows the Veteran complained of 
headaches which improved when his stress levels decreased. A 
May 2004 private examination report shows the Veteran did not 
report headaches.

An August 2004 VA examination report shows that the Veteran 
reported chronic daily headaches for which he took Prozac and 
Motrin. He reported that the headaches were non-prostrating, 
although they occurred daily and were associated with 
photophobia. The Veteran denied a history of vomiting with 
the headaches. The diagnosis was headaches, migraine variety, 
non-prostrating.

A March 2006 VA examination report shows that the Veteran 
reported headaches twice a day lasting three hours in 
duration. He reported being able to function through the 
headaches. He said that the headaches were occipital in 
location and not associated with nausea and/or vomiting. The 
diagnosis was non-prostrating migraine headaches.

The competent evidence of record does not show that the 
Veteran experiences prostrating headaches as a manifestation 
of his service-connected disability. Although the Veteran's 
and his wife's statements reflect their contentions that the 
Veteran experiences frequent headaches, none of the 
statements contend that the Veteran's frequent headaches have 
the characteristics of a prostrating attack, such as nausea, 
dizziness, photophobia, and phonophobia so severe as to leave 
the Veteran incapacitated. As noted in the August 2004 and 
March 2006 VA examination reports, the Veteran himself denied 
any nausea or vomiting with the headaches and he noted that 
he could function through the headaches. 

In short, there is no competent evidence of record 
demonstrating that the Veteran experiences headaches with 
characteristic prostrating attacks. Thus, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran experiences migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months. The Board finds, therefore, that a 
compensable disability rating for his service-connected 
headaches disability is not warranted. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An initial compensable disability rating for headaches due to 
undiagnosed illness is denied.


REMAND

The Veteran has applied for service connection for a skin 
rash disability which he says primarily affects his hands. VA 
treatment records from February and May 2002 and the August 
2004 VA examination report contain objective evidence that 
the Veteran has been diagnosed with multiple skin rash 
disabilities (e.g. psoriasis, eczema), even though the most 
recent VA examination from May 2008 found no evidence of any 
skin lesions. The requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if no disability is 
present at the time of the claim's adjudication. McLain v. 
Nicholson, 21 Vet. App. 319 (2007). Thus, the Board finds 
that the service-connection element of establishing a current 
disability has been met in this case.

The May 2008 VA examination report contains an opinion which 
addresses the etiology of the current skin rash disability. 
The opinion states that it is less likely than not that the 
Veteran's skin condition is related to his service, to 
include his handling of chemicals during service. However, 
the VA examiner provides no rationale to support this 
opinion. Because it has long been held that the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification. 
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

Thus, the Board finds this matter must be remanded to obtain 
a medical opinion, and supporting rationale, addressing the 
etiology of the Veteran's current skin rash disability.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA 
examination. 

a) The examiner must review the 
Veteran's claims file in connection 
with the examination and must note in 
the examination report that the 
claims file was reviewed. 

b) The examiner should determine if 
the Veteran has a current skin rash 
disability. 

c) For each skin rash disability 
diagnosed on examination, the 
examiner should provide opine as to 
whether or not the disability is 
related to the Veteran's active duty 
service, to include his handling of 
chemicals in service.

d) For each skin rash disability 
diagnosed that is found to be 
etiologically related to the 
Veteran's active duty service, if 
any, the examiner should ascertain 
the severity of the Veteran's skin 
rash disability at its most disabling 
severity. Voerth v. West, 13 Vet. 
App. 117 (1999) ((Holding that where 
Veteran stated that his worsened 
condition would "only last a day or 
two," the Board was not required to 
schedule a rating examination for the 
period the cyst was inflamed, because 
"a person who experiences a worsened 
condition for a few days out of a 
year simply is less impaired than 
someone who suffers from the worsened 
condition for weeks or months.")). 
Cf. Ardison v. Brown, 6 Vet. App. 405 
(1994); Bowers v. Derwinski, 2 Vet. 
App. 675 (1992).

e) All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. In 
all conclusions, the examiner must 
identify and explain the medical 
basis or bases for the conclusion, 
with identification of the evidence 
of record relied upon in reaching the 
conclusion.

2. When the actions requested have been 
completed, The AMC/RO should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. The Veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


